DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Claims 3-5 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 16 April 2019.

Claim Rejections - 35 USC § 112
Claims 1, 2, 6, and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites that the holding ring portion has “a radial depression shaped for accommodating a notch”. Paragraph [0098] recites that the holding ring 906 is on the other side of the notch portion 2316, and this is shown in fig. 9C. However, there is no mention of a radial depression, or how a radial depression could be shaped for accommodating the notch 2316. Further, this radial depression is not shown in the drawings, and the only element present that 
The remaining claims are rejected based on their dependency.

Claim Rejections - 35 USC § 102
Claims 1, 2, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kainec (USP 7,900,976). For portions of the rejection, please see the annotated figure 3 below: 

    PNG
    media_image1.png
    549
    687
    media_image1.png
    Greyscale

In regards to claim 1, Kainec discloses a combination ferrule (20, see fig. 3), comprising:
a ferrule portion (70) comprising one of a flat shape and a flared shape for engaging with a fitting body;
a flange portion (61) adjacent to an end of the ferrule portion, the flange portion for engaging with a compression nut; and

In regards to claim 2, Kainec further discloses the ferrule portion, the flange portion, and the holding ring portion are formed integrally as a single unit (shown in fig. 3).
In regards to claim 6, Kainec further discloses the one or more projections are configured to allow a tube enter through the holding ring and pass through the combination ferrule only in a first direction toward the ferrule portion and prevent the tube from moving in a second direction opposite to the first direction (tube Is passed through and swaged, thus preventing movement in the second direction, as described in column 3, lines 60-67).
In regards to claim 7, Kainec further discloses the one or more projections are configured to engage with the notch in a cavity of the compression nut such that the flange portion abuts a first side of the notch and the one or more projections abuts a second side of the notch (fig. 3 shows this capability).

Response to Arguments
Applicant's arguments filed 23 June 2021 have been fully considered but they are not persuasive. 
In response to applicant’s arguments regarding the 112(a) rejection, applicant has provided no evidence from the specification or drawings that shows support for the limitation of “a radial depression shaped for accommodating a notch”. Applicant alleges that this structure 
In response to applicant’s argument that Kainec does not disclose “a flange portion adjacent to an end of the ferrule portion”, it is noted that applicant is relying on figure 2, but the examiner has cited figure 3 as the basis for the rejection. It can be seen clearly in the annotated figure 3 provided, that Kainec discloses a flange portion “61” that is adjacent to an end of the ferrule portion “70”. Further, applicant states that since the shape of the ferrule is changed by the swaging process, figure 3 cannot be relied upon. However, this is an apparatus claim, and therefore the prior art must only disclose the structure of claimed invention at an any instant in time. Therefore, since figure 3 shows all the required limitations of claim 1, the claim has been met.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T DRAGICEVICH whose telephone number is (571)270-0505.  The examiner can normally be reached on Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679                                                                                                                                                                                                        09/13/2021